USCA4 Appeal: 17-4269      Doc: 61         Filed: 12/13/2022    Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 17-4269


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LARRY PYOS, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Gerald Bruce Lee, District Judge. (1:16-cr-00178-GBL-1)


        Submitted: December 5, 2022                                 Decided: December 13, 2022


        Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


        Vacated in part, affirmed in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Gregory B. English, ENGLISH LAW FIRM, PLLC, Alexandria, Virginia,
        for Appellant. Dana J. Boente, United States Attorney, J. Tyler McGaughey, Assistant
        United States Attorney, Christopher Catizone, Assistant United States Attorneys,
        Alexandria, Virginia, Jessica D. Aber, United States Attorney, Joseph Attias, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 17-4269      Doc: 61         Filed: 12/13/2022      Pg: 2 of 7




        PER CURIAM:

               Larry Pyos, Jr., appeals from the criminal judgment imposed after a jury convicted

        him of conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951; Hobbs

        Act robbery and attempted Hobbs Act robbery, also in violation of § 1951; discharging a

        firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A); using a firearm

        during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii); and being a felon

        in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Pyos asserts that the

        district court erred when it denied his Fed. R. Crim. P. 29 motion for judgment of acquittal

        as to the Hobbs Act robbery counts and the § 924(c) convictions predicated on the Hobbs

        Act robbery counts because (1) Hobbs Act robbery and attempted Hobbs Act robbery are

        no longer crimes of violence sufficient to support a § 924(c) conviction after Johnson v.

        United States, 576 U.S. 591, 602 (2015) (declaring residual clause of Armed Career

        Criminal Act, 18 U.S.C. § 924(e), unconstitutionally vague); and (2) the Government failed

        to establish that Pyos’ conduct effected interstate commerce to support the Hobbs Act

        robbery counts. Pyos also asserts that the district court erred when it denied his motion for

        disclosure of the Government’s star witness’ presentence report (PSR) because the “ruling

        ignored the fact that Brady v. Maryland[, 373 U.S. 83 (1963),] compels the prosecution

        and court to disclose exculpatory evidence regardless of what the defendant might already

        know.” (ECF No. 26 at 18). We affirm in part and vacate in part.

               First, we discern no error in the district court’s decision to deny Pyos’ motion to

        compel disclosure. A district court’s evidentiary rulings are generally reviewed for abuse

        of discretion “and we will only overturn an evidentiary ruling that is arbitrary and

                                                     2
USCA4 Appeal: 17-4269       Doc: 61         Filed: 12/13/2022      Pg: 3 of 7




        irrational.” United States v. Cole, 631 F.3d 146, 153 (4th Cir. 2011) (internal quotation

        marks omitted). Although due process requires that the Government disclose to the

        accused any favorable evidence in its possession that is material to guilt or punishment,

        Brady, 373 U.S. at 87, “[o]n occasion, the government may possess potential Brady

        material that it deems privileged or that is otherwise confidential,” United States v. Trevino,

        89 F.3d 187, 189 (4th Cir. 1996). “If the accused does not specifically request that [such

        confidential evidence] be produced, this material is treated much like everything else in the

        government’s file, i.e., the prosecutor’s decision on disclosure is final.” Id. (internal

        quotation marks omitted).

               Moreover, this court has recognized that PSRs “represent a special subcategory of

        potentially discoverable confidential information,” id. at 190, and, thus, “PSRs are entitled

        to a greater degree of protection from examination and disclosure” than other sensitive

        records, id. at 192. Accordingly, “as a prerequisite to an in camera review” by the district

        court, the defendant “must plainly articulate how the information contained in the PSR will

        be both material and favorable to his defense[,]” id. at 192-93, and we will review the

        district court’s decision “only to see whether. . . [it] was clearly erroneous,” id. at 193.

        Having reviewed Pyos’ reasons for requesting the witness’ PSR, and considering the

        district court’s observations after its in camera review of information contained in the PSR,

        we discern no error in the district court’s decision to bar disclosure.

               We next review de novo the district court’s denial of Pyos’ motion for judgment of

        acquittal. See United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018). “[W]e will

        uphold the verdict if, viewing the evidence in the light most favorable to the [G]overnment,

                                                      3
USCA4 Appeal: 17-4269       Doc: 61         Filed: 12/13/2022      Pg: 4 of 7




        it is supported by substantial evidence, which is evidence that a reasonable finder of fact

        could accept as adequate and sufficient to support a conclusion of a defendant’s guilt

        beyond a reasonable doubt.” Id. (internal quotation marks omitted). In assessing the

        sufficiency of the evidence, we must determine whether there is substantial evidence to

        support the conviction when viewed in the light most favorable to the Government. United

        States v. Engle, 676 F.3d 405, 419 (4th Cir. 2012).

               “Substantial evidence is evidence that a reasonable finder of fact could accept as

        adequate and sufficient to support a conclusion of guilt beyond a reasonable doubt.” Id.

        In making this determination, we may not resolve conflicts in the evidence or evaluate

        witness credibility. United States v. Dinkins, 691 F.3d 358, 387 (4th Cir. 2012). Moreover,

        “[a] defendant who brings a sufficiency challenge bears a heavy burden, as appellate

        reversal on grounds of insufficient evidence is confined to cases where the prosecution’s

        failure is clear.” Savage, 885 F.3d at 219 (internal quotation marks omitted).

               We discern no error in the district court’s rejection of Pyos’ Rule 29 motion as to

        the Hobbs Act robbery counts. The Hobbs Act makes it a crime to commit robbery or

        extortion to obstruct, delay, or affect commerce or the movement of any commodity in

        commerce. 18 U.S.C. § 1951(a). To establish a § 1951(a) offense, the Government need

        only prove: “(1) that the defendant coerced the victim to part with property; (2) that the

        coercion occurred through the wrongful use of actual or threatened force, violence or fear

        or under color of official right; and (3) that the coercion occurred in such a way as to affect

        adversely interstate commerce.” United States v. Reed, 780 F.3d 260, 271 (4th Cir. 2015)

        (internal quotation marks omitted).

                                                      4
USCA4 Appeal: 17-4269      Doc: 61         Filed: 12/13/2022      Pg: 5 of 7




               As is most relevant here, “the jurisdictional predicate of the Hobbs Act requires only

        that the government prove a ‘minimal’ effect on interstate commerce.” United States v.

        Taylor, 754 F.3d 217, 222 (4th Cir. 2014). And as we have expressly recognized, “[s]uch

        an impact is not difficult to show” and “[t]he effect may be so minor as to be de minimis

        and may be demonstrated by proof of probabilities.” Id. (cleaned up). “Moreover, the

        government is not required to prove that the defendant intended to affect commerce or that

        the effect on commerce was certain; it is enough that such an effect was the natural,

        probable consequence of the defendant’s actions.” Id. (internal quotation marks omitted).

        Viewing the evidence in the light most favorable to the Government, and considering that

        “it would violate the principles of common sense to find that robbing a legitimate place of

        business would not have even a minimal effect on interstate commerce, especially when

        we have to view such activities in the aggregate,” United States v. Tillery, 702 F.3d 170,

        174-75 (4th Cir. 2012), we find that the Government presented substantial evidence to

        support the interstate commerce element of the Hobbs Act robbery counts.

               We also discern no error in the district court’s decision to deny Pyos’ Rule 29

        motion as to his § 924(c) convictions premised on the substantive Hobbs Act robbery

        counts. This court has expressly held that “Hobbs Act robbery constitutes a crime of

        violence under the force clause of Section 924(c)[,]” see United States v. Mathis, 932 F.3d

        242, 266 (4th Cir. 2019), and, thus, Johnson does not invalidate Pyos’ § 924(c) convictions

        premised on the substantive Hobbs Act robbery counts.

               We nonetheless agree with the parties that Pyos’ conviction on Count 11, which was

        predicated on a count charging attempted Hobbs Act robbery, is no longer valid. Under

                                                     5
USCA4 Appeal: 17-4269         Doc: 61       Filed: 12/13/2022      Pg: 6 of 7




        federal law, a person who uses or carries a firearm “during and in relation to any crime of

        violence” or who “possesses a firearm” “in furtherance of any such crime” may be

        convicted of both the underlying “crime of violence” and the additional crime of utilizing

        a firearm in connection with a “crime of violence.” 18 U.S.C. § 924(c)(1)(A). Section

        924(c)(3) defines “crime of violence” as “an offense that is a felony” and:

               (A) has as an element the use, attempted use, or threatened use of physical
                   force against the person or property of another, or

               (B) that by its nature, involves a substantial risk that physical force against
                   the person or property of another may be used in the course of
                   committing the offense.

        18 U.S.C. § 924(c)(3). “Courts typically refer to § 924(c)(3)(A) as the ‘force clause’ and

        § 924(c)(3)(B) as the ‘residual clause.’” United States v. Taylor, 979 F.3d 203, 206 (4th

        Cir. 2020) (“Taylor I”), aff’d, 142 S. Ct. 2015 (2022) (“Taylor II”). “In view of the

        Supreme Court’s invalidation of the residual clause as unconstitutionally vague, [Pyos’]

        § 924(c) conviction [on Count 11] may stand only if attempted Hobbs Act robbery

        constitutes a ‘crime of violence’ under the force clause.” Taylor I, 979 F.3d at 206-07

        (citation omitted).

               After Pyos filed his appeal, we concluded in Taylor I that attempted Hobbs Act

        robbery is not categorically a crime of violence under § 924(c)’s force clause. Id. at 210;

        see id. at 209 (holding that attempted Hobbs Act robbery is no longer a “crime of violence”

        under § 924(c) because the defendant may commit a substantial step by such nonviolent

        means as “passing a threatening note to a store cashier” or “cas[ing] the store that he intends




                                                      6
USCA4 Appeal: 17-4269      Doc: 61         Filed: 12/13/2022     Pg: 7 of 7




        to rob”). The Supreme Court agreed. ∗ Taylor II, 142 S. Ct. at 2021 (“Simply put, no

        element of attempted Hobbs Act robbery requires proof that the defendant used, attempted

        to use, or threatened to use force.”). Pyos’ conviction on Count 11 is therefore no longer

        supported by a valid predicate and, thus, that conviction must be vacated.

               Accordingly, we vacate Pyos’ conviction on Count 11 and remand for resentencing.

        See Taylor I, 979 F.3d at 210; see also United States v. Ventura, 864 F.3d 301, 309 (4th

        Cir. 2017) (holding that, under the sentencing package doctrine, “if some counts [of a

        multicount criminal judgment] are vacated, the judge should be free to review the efficacy

        of what remains in light of the original [sentencing] plan” (internal quotation marks

        omitted)). We affirm the remainder of the criminal judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.



                                                                               VACATED IN PART,
                                                                              AFFIRMED IN PART,
                                                                                AND REMANDED




               ∗
                  This appeal was held in abeyance pending this court’s decision in United States v.
        Ali, 991 F.3d 561 (4th Cir.), cert. denied, 142 S. Ct. 486 (2021), and Taylor I, as well as
        the Supreme Court’s decision in Taylor II. After Taylor II issued, we directed the parties
        to file supplemental briefs addressing what effect, if any, Taylor II has on Pyos’ § 924(c)
        convictions.

                                                     7